Citation Nr: 0808795	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, to include a medial meniscal tear and patellar 
fracture residuals, claimed as secondary to service-connected 
sciatic neuritis, left.

2. Entitlement to service connection for right femoral 
fracture residuals to include proximal femoral 
subtrochanteric fracture residuals, claimed as secondary to 
service-connected sciatic neuritis, left.

3. Entitlement to service connection for right distal forearm 
fracture residuals, claimed as secondary to service-connected 
sciatic neuritis, left.

4. Entitlement to service connection for left wrist fracture 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left.

5. Entitlement to service connection for facial contusion 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left.

6. Entitlement to service connection for head injury 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left.

7. Entitlement to a total rating for compensation purposes 
based on individual unemployability, claimed as secondary to 
service-connected sciatic neuritis, left.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In June 2007, the veteran 
submitted a Motion to Advance on the Docket, and such motion 
was granted on July 12, 2007.

In July 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.	

The Board observes that the veteran's application for service 
connection included a claim for left distal forearm fracture.  
This claim was not adjudicated by the RO and is referred to 
the RO for appropriate action.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the veteran's favor, a 
right knee disorder, to include a medial meniscal tear and 
patellar fracture residuals is etiologically related to 
service-connected sciatic neuritis, left.

2. Resolving all reasonable doubt in the veteran's favor, 
right femoral fracture residuals are etiologically related to 
service-connected sciatic neuritis, left.

3. Resolving all reasonable doubt in the veteran's favor, 
right distal forearm fracture residuals are etiologically 
related to service-connected sciatic neuritis, left.

4. Resolving all reasonable doubt in the veteran's favor, 
left wrist fracture residuals are etiologically related to 
service-connected sciatic neuritis, left.

5. The medical evidence of record does not demonstrate that 
the veteran has currently diagnosed facial contusion 
residuals.

6. The medical evidence of record does not demonstrate that 
the veteran has currently diagnosed head injury residuals.





CONCLUSIONS OF LAW

1. A right knee disorder, to include a medial meniscal tear 
and patellar fracture residuals, is etiologically related to 
service-connected sciatic neuritis, left.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2007).

2. Right femoral fracture residuals are etiologically related 
to service-connected sciatic neuritis, left.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2007).

3. Right distal forearm fracture residuals are etiologically 
related to service-connected sciatic neuritis, left.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007).

4. Left wrist fracture residuals are etiologically related to 
service-connected sciatic neuritis, left.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2007).

5. Facial contusion residuals are not etiologically related 
to service-connected sciatic neuritis, left.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2007).

6. Head injury residuals are not etiologically related to 
service-connected sciatic neuritis, left.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

As the Board's decision herein to grant service connection 
for a right knee disorder, right femoral fracture residuals, 
right forearm fracture residuals, and left wrist fracture 
residuals is a full grant of the benefits sought on appeal, 
no further action is required to comply with the VCAA or the 
implementing regulations.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, with regard to her 
claims for residuals of facial contusions and a head injury, 
the veteran was provided with a VCAA notification letter in 
July 2003, prior to the initial unfavorable AOJ decision 
issued in September 2003.  An additional VCAA letter was sent 
in September 2007. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in July 2003 and September 2007 informed the veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist her in developing her claims, and her and 
VA's obligations in providing such evidence for 
consideration.  However, only the September 2007 letter 
requested that she send any evidence in her possession to VA, 
as required by the "fourth element" of Pelegrini.   
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In the present case, the 
Board observes that, subsequent to the September 2007 VCAA 
letter, the veteran's claims were readjudicated and a 
supplemental statement of the case issued in November 2007.  

The United States Court of Appeals for the Federal Circuit 
recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328).  Therefore, 
despite the inadequate timing of the notice provided to the 
veteran, the Board finds no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the September 2007 VCAA letter informed 
the veteran of the evidence necessary to establish 
entitlement to a disability rating and effective date for the 
disability on appeal.  Although this notice was untimely, the 
Board finds no prejudice to the veteran in deciding the 
appeal.  See Bernard at 394.  As the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's service connection claims for residuals of facial 
contusions and head injury, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's service medical 
records, private medical records, and a July 2003 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of her claim.  The Board 
observes that the July 2007 Board remand instructed that the 
AOJ request that the veteran authorize release of records 
from private treatment physicians, Dr. R. and Dr. M.  The AOJ 
sent such request to the veteran in September 2007.  Also in 
September 2007, the veteran responded that she had no further 
evidence to submit from either physician.  However, she also 
indicated that she was receiving continued treatment at the 
VA outpatient clinic in Grand Rapids.  

When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must generally seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  Nevertheless, in the present 
case, the Board finds that a remand to obtain these treatment 
records would serve no useful purpose.  As discussed herein, 
at the July 2003 VA examination, the veteran had no facial 
contusion or head injury residuals.  Common sense would 
dictate that, if the veteran had no residuals in July 2003, 
residuals did not manifest at some point after July 2003.  
Thus, the Board concludes that a remand for these outstanding 
VA treatment records is unnecessary prior to deciding the 
claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would not benefit the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, she will 
not be prejudiced by the Board proceeding to the merits of 
the claims.
II. Analysis

The veteran contends that her service-connected left sciatic 
neuritis caused her to fall and, thereby, she suffered 
injuries to her right knee, right leg, right arm, left wrist, 
face, and head.  Therefore, she contends that service 
connection for the residuals of these injuries is warranted 
on a secondary basis.
 
Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not advised of the 
evidentiary requirements specific to secondary service 
connection claims.  However, as the evidence indicates that 
the veteran does not have any facial contusion residuals or 
head injury residuals, the question of change in severity of 
these claimed disorders is rendered moot.  As for the claims 
for service connection for a right knee disorder, right 
femoral fracture residuals, right forearm fracture residuals, 
and left wrist fracture residuals, as service connection is 
granted, the issue of change in severity of the disorders 
will be addressed by the RO in rating these disabilities.  
Therefore, there is no prejudice in the Board considering 
these regulation changes in adjudicating the veteran's 
service connection claims.  See Bernard at 393-94. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a July 1946 rating decision, service connection was 
granted for sciatic neuritis, left.  The veteran filed her 
claim for service connection for a right knee disorder and 
residuals of right femoral, right forearm, and left wrist 
fractures, facial contusions, and a head injury in June 2003.  
At her July 2003 VA examination, the examiner conducted a 
thorough physical examination, to include X-rays, and after 
evaluating all testing determined that the veteran had a 
right knee disorder, to include a medial meniscal tear and 
patellar fracture residuals and residuals of right femoral 
right forearm, and left wrist fractures.  Therefore, the 
Board concludes that the veteran has current disabilities 
stemming from right knee, right leg, right arm, and left 
wrist injuries. 

With regard to the facial contusions and head injury, the 
veteran reported no residuals, and the examiner identified no 
residuals upon examination.  The Board has considered the 
veteran's statements with regard to her facial contusions and 
head injury claims.  The veteran, as a layperson, is 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Thus, absent 
competent evidence of current facial contusion and head 
injury residuals, the Board concludes that the veteran does 
not have a current disability of residuals of facial 
contusions or a head injury.  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, service connection is not warranted 
for residuals of facial contusions and residuals of a head 
injury.

With regard to her right knee, right leg, right arm, and left 
wrist disabilities, the Board notes that medical evidence 
indicates that the veteran reported falling due to her left 
leg disability as early as a February 1964 VA examination.  
In January 2002 and May 2003 statements, Dr. R. indicates 
that the veteran has spontaneous loss of function of the left 
lower extremity resulting in frequent falls, as often as 2 to 
3 times per week.  He further states that these falls have 
led to the injuries, which have caused the residuals now on 
appeal.  Finally, the Board observes that the July 2003 VA 
examiner opined that the veteran's right knee disorder and 
residuals of fractures were secondary to falls, as likely as 
not related to left sciatic neuritis.  Accordingly, giving 
the benefit of the doubt to the veteran, the Board concludes 
that the veteran's right knee disorders and residuals of 
right femur fractures, right forearm fracture, and left wrist 
fracture are proximately due to service connected disability.

As indicated, the Board has considered the applicability of 
the benefit of the doubt doctrine.  Giving the benefit of the 
doubt to the veteran, the Board has granted service 
connection for right knee disorder, right leg disorder, right 
forearm fracture, and left wrist fracture.  However, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of facial 
contusions and head injury because no current disability 
exists.  As such, that doctrine is not applicable in the 
latter claims, and they must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right knee disorder, 
to include a medial meniscal tear and patellar fracture 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left is granted.

Entitlement to service connection for right femoral fracture 
residuals to include proximal femoral subtrochanteric 
fracture residuals, claimed as secondary to service-connected 
sciatic neuritis, left is granted.

Entitlement to service connection for right distal forearm 
fracture residuals, claimed as secondary to service-connected 
sciatic neuritis, left is granted.

Entitlement to service connection for left wrist fracture 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left is granted.

Entitlement to service connection for facial contusion 
residuals, claimed as secondary to service-connected sciatic 
neuritis, left is denied.

Entitlement to service connection for head injury residuals, 
claimed as secondary to service-connected sciatic neuritis, 
left is denied.


REMAND

The veteran contends that her service-connected disabilities 
render her unable to work.  A total disability evaluation may 
be assigned where the schedular evaluation is less than total 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

The Board has herein granted service connection for several 
of the disabilities on appeal, and the question of disability 
ratings and effective dates for these disabilities now 
returns to the RO.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the 
veteran's TDIU claim is impacted by the disability ratings 
assigned to the veteran's service-connected disabilities the 
TDIU claim is considered to be inextricably intertwined with 
the service connection claims.  Consequently, the claim of 
entitlement to a TDIU rating must be remanded to the AOJ in 
accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Upon assignment of disability ratings 
to service-connected disabilities of 
the right knee, right femur, right 
forearm, and left wrist, the veteran's 
TDIU claim should be readjudicated.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
November 2007 supplemental statement of 
the case.  The veteran and her 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


